May 2, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Subj:T. Rowe Price Variable Annuity Account File Nos.:033-83238 and 811-08724 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the T.Rowe Price Variable Annuity Account Prospectus and Statement of Additional Information do not differ from that contained in Post-Effective Amendment No.23 to the Registration Statement filed under the Securities Act of 1933 and Amendment No.24 to the Registration Statement filed under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April 30, 2013. If you have any questions concerning this filing, please contact me at (785)438-3321. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company A GUGGENHEIM PARTNERS COMPANY
